Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 
Response to Arguments
2. Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive. 
3. Regarding the Applicant’s first argument, that Iwata’s beam width adjustment unit does not expand a beam width of the laser, is found unpersuasive by the Examiner, as the arguments made are not commensurate with how Examiner has cited the rejection. Examiner cites concave lens 81 as matching the Applicant’s “beam profile conversion unit”, which transmits the beam to the convex lens 82 (controlled by zoom unit 85), shown in Figs. 4a and 4b to increase the size of the beam, and meeting the Applicant’s “beam width adjustment unit for expanding a beam width…”, followed by second lens group LE2, shown to concentrate the beam, and meeting the Applicant’s “concentration unit”. Further, element 21 (which includes elements 81 and 82) is explicitly referred to as an expander. Therefore, Iwata still meets the claim limitation and the Applicant’s argument is unpersuasive. 
.  

Claim Rejections - 35 USC § 102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. Claims 1-4, 7, 10, 11 and 17, and 19-22 are rejected under 35 U.S.C. 102 as being anticipated by Iwata et al (EP 2574318, hereinafter Iwata).
8. Regarding Claim 17, Iwata teaches a medical handpiece connected to a main body (Applicator 25, Col. 4, Lines 10-11, “ The applicator 25 is brought in contact with the patient’s eye E” and Col. 2, Lines 53-57, “ The irradiation optical system 20 includes a beam expander unit 21 (hereinafter referred to as simply expander), an optical scanner (scanning means) 22, a beam combiner 23, an objective lens 24, and an applicator 25”) to receive a laser oscillated from the main body (Col. 16 Lines 41-42, “A laser source that emits a YAG laser may be used) and irradiating a subject with the laser for a procedure concave lens 81, which diffuse a beam”); a beam width adjustment unit for expanding a beam width of the laser of second beam profile (Zoom Unit 85, Lens 82, Figs. 4a and 4b, Col. 7, Lines 41-45, “The expander 21 includes zoom units 84 to 86. The zoom unit 84 moves the concave lens 81 along an optical axis L. The zoom unit 85 moves the convex lens 82 along the optical axis L, Figs. 3a, 3b, 4a, and 4b show the beam expanding after passing through lens 82); and a concentration unit for concentrating the laser of second beam profile (objective lens 24, shown in Figs. 4a and 4b to focus the beam) wherein the beam profile conversion unit produces the laser of second beam profile to have a more uniform luminous intensity distribution than the laser of first beam profile (concave lens 81 of expander 21, Col. 7, Line 39 states that 81 diffuses the beam, which implicitly meets this claim limitation).

9. Regarding Claim 19, Iwata teaches the medical handpiece of Claim 17, as shown above, further comprising a beam width adjustment unit provided between the beam profile conversion unit and the concentration unit to adjust a beam width of the laser of second beam profile having passed through the beam profile conversion unit (Zoom Units 84-86, Col. 7, Lines 41-45, “The expander 21 includes zoom units 84 to 86. The zoom unit 84 moves the concave lens 81 along an optical axis L. The zoom unit 85 moves the convex lens 82 along the optical axis L. The zoom unit 86 moves the zoom units 84 and 85 and the lenses 81 and 82 along the optical axis L”).

10. Regarding Claim 20, Iwata teaches the medical handpiece of Claim 19, as shown above, wherein the beam width adjustment unit is movable between the beam profile conversion unit and the 

11. Regarding Claim 21, Iwata teaches the medical handpiece of Claim 20, as shown above, wherein as the beam width adjustment unit moves to be closer to the concentration unit, the laser of second beam profile emitted after passing through the concentration unit has a larger beam width, and as the beam width adjustment unit moves to be farther away from the concentration unit, the laser of second beam profile emitted after passing through the concentration unit has a smaller beam width (Figs. 3a and 3b).

Conclusion
	12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	13. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	14. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	15. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 
/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792